 



EXIHIBIT 10.2
October 2, 2005
Mr. George Burnett
c/o Dex Media, Inc.
198 Inverness Drive West
Englewood, CO 80112
     Re: Employment and Option Agreement Amendment
Dear George:
     This Letter Agreement confirms the understanding reached between you and
Dex Media, Inc., a Delaware corporation (together with any successor thereto,
the “Company”), regarding the terms of your continued employment with the
Company. This Letter Agreement constitutes an amendment to that certain
Employment Agreement by and between you and the Company, originally entered into
as of November 8, 2002, and as amended and restated as of July 15, 2004 (the
“Employment Agreement”), and an amendment to all Option Agreements by and
between you and the Company (the “Option Agreements”) including without
limitation those certain Option Agreements dated as of November 8, 2002,
September 9, 2003, and November 11, 2003, in each case as amended prior to the
date hereof. Capitalized terms used in this Letter Agreement and not defined
herein shall have the meaning given such terms in the Employment Agreement or
Option Agreements, as applicable. This Letter Agreement shall be effective
immediately prior to the consummation of the transaction (the “Merger”)
evidenced by that certain Agreement and Plan of Merger dated as of October 3,
2005 by and among the Company, R.H. Donnelley Corporation (“Donnelley”) and
Forward Acquisition Corp., a wholly owned subsidiary of Donnelley. In the event
that the Merger is not consummated, this Letter Agreement shall be void ab
initio.
     1. Termination of Employment. Notwithstanding anything to the contrary in
the Employment Agreement, if on or prior to the fourth anniversary of the
Effective Time (as defined in the Merger Agreement) your employment with the
Company is terminated (either by you or by the Company) for any reason or you
cease for any reason to continue in the position of the Chairman of the Board of
Donnelley, the Company shall (subject to your entering into a waiver and release
of claims agreement in the Company’s customary form):
     (a) Pay to you a lump sum cash amount equal to the product of (i) the sum
of (A) your then-current Annual Base Salary (which shall not be less than
$475,000) and (B) your then-current target annual bonus (which shall not be less
than 75% of your Annual Base Salary) and (ii) 1.5; and
     (b) Provide that you will be eligible to continue to receive health and
welfare benefits from the Company for three years following your termination of
employment (for which you will pay full premium costs). Following the expiration
of such three year period, you shall be eligible to elect to receive COBRA
continuation coverage under the Company’s applicable group health plan in
accordance with the Company’s customary terms and procedures.

 



--------------------------------------------------------------------------------



 



     For the avoidance of doubt, you and the Company acknowledge and agree that
the payments and benefits described in this Paragraph 1 shall be made in lieu
of, and not in addition to, the payments and benefits described in Section 5 of
the Employment Agreement.
     2. Stock Options. Notwithstanding anything to the contrary in any Option
Agreement (a) all options evidenced by the Option Agreements (the “Options”)
will become vested and exercisable with respect to all shares of the Company’s
common stock covered thereby immediately prior to the Effective Time, subject to
the consummation of the Merger, (b) each Option outstanding immediately prior to
the Effective Time will be converted into a fully vested Donnelley option with
an economic value that is substantially identical to the value of the Options
immediately prior to the Effective Time and (c) each such Option shall expire on
the first to occur of (i) the tenth anniversary of the Grant Date thereof,
(ii) the first anniversary of your termination of employment due to death or
disability, or (iii) the 15th day of the third month following the date of your
termination of employment for any reason other than death or disability (or
December 31 of the calendar year in which such termination of employment occurs,
if later).
     3. Assignment and Successors. As of the Effective Time, the Company shall
assign, and Donnelley shall assume, all rights and obligations under this
Agreement, the Employment Agreement and the Option Agreements. If Donnelley does
not so assume this Agreement, the Employment Agreement and the Option
Agreements, the Company shall provide you with the payments and benefits
described in Paragraph 1 of this Letter Agreement immediately prior to the
Effective Time.
     4. Section 409A. You and the Company acknowledge and agree that, to the
extent applicable, this Letter Agreement, the Employment Agreement and the
Option Agreements shall be interpreted in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Letter Agreement, the Employment Agreement
or the Option Agreements to the contrary, in the event that any amounts payable
to you could reasonably be expected to be immediately taxable to you under
Section 409A of the Code and related Department of Treasury guidance, you and
the Company shall cooperate in good faith and shall take such reasonable actions
as may be necessary or appropriate to comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance. You and
the Company acknowledge and agree that, to the extent provided by the Merger
Agreement, the conversion of your Options pursuant to Section 2.4 of the Merger
Agreement may be adjusted as necessary or appropriate to comply with
Section 409A of the Code and to preserve the intended tax treatment of the
Options.
5. 280G Excise Tax Gross-Up
     (a) If it is determined by the nationally recognized United States public
accounting firm used by the Company immediately prior to any Change of Control
(or such other nationally recognized United States public accounting firm as may
be agreed to in writing by you and the Company) (the “Auditors”) that any
payment or benefit made or provided to you in connection with this Letter
Agreement or otherwise (including without limitation any Option or other equity
compensation award vesting) (collectively, a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (the “Parachute Tax”), then the
Company shall pay to you, prior to the time the Parachute Tax is payable with
respect to such Payment, an additional payment (a “Gross-Up Payment”) an amount
such that, after you pay all taxes (including any Parachute Tax) imposed upon
the Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to the
Parachute Tax imposed upon the Payment. The amount of any Gross-Up Payment shall
be determined by the Auditors, subject

 



--------------------------------------------------------------------------------



 



to adjustment, as necessary, as a result of any Internal Revenue Service
position. For purposes of making the calculations required by this Letter
Agreement, the Auditors may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code, provided that the Auditors’ determinations must be made with substantial
authority (within the meaning of Section 6662 of the Code). To the extent that
the Company obtains a written opinion from the Auditors with respect to
Parachute Tax issues, the Company shall direct the Auditors to extend such
opinion to you (to the extent that such extension is permitted by the Auditors).
     (b) The federal tax returns filed by you (and any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Auditors with respect to the
Parachute Tax payable by you. You shall make proper payment of the amount of any
Parachute Tax based on such determination, and at the request of the Company,
provide to the Company true and correct copies (with any amendments) of your
federal income tax return as filed with the Internal Revenue Service, and such
other documents reasonably requested by the Company, evidencing such payment,
provided that any information unrelated to the Parachute Tax may be deleted from
the copies of the returns and documents delivered to the Company. If, after the
Company’s payment to you of the Gross-Up Payment, the Auditors determine in good
faith that the amount of the Gross-Up Payment should be reduced or increased, or
a determination is made by the Internal Revenue Service that would make the
prior Gross-Up Payment amount not accurate, then within ten (10) business days
of such determination, you shall pay to the Company the amount of any such
reduction, or the Company shall pay to you the amount of any such increase;
provided, however, that in no event shall you have any such refund obligation if
it is determined by the Company that to do so would be a violation of the
Sarbanes-Oxley Act of 2002, as it may be amended from time to time; and
provided, further, that if you have prior thereto paid such amounts to the
Internal Revenue Service, such refund shall be due only to the extent that a
refund of such amount is received by you; and provided, further, that (i) the
fees and expenses of the Auditors (and any other legal and accounting fees)
incurred for services rendered, in connection with the Auditors’ determination
of the Parachute Tax or any challenge by the Internal Revenue Service or other
taxing authority relating to such determination shall be paid by the Company and
(ii) the Company shall indemnify and hold you harmless on an after-tax basis for
any interest and penalties imposed upon you to the extent that such interest and
penalties are related to the Auditors’ determination of the Parachute Tax or the
Gross-Up Payment. Notwithstanding anything to the contrary herein, your rights
under this Paragraph 5 shall survive the termination of your employment for any
reason and the termination or expiration of this Letter Agreement for any
reason.
     6. Employment and Option Agreements. You and the Company acknowledge and
agree that, except as provided by this Letter Agreement, the Employment
Agreement and the Option Agreements shall remain in full force and effect.
     7. Further Assurances. You and the Company agree to execute and deliver
such other documents, certificates, agreements and other writings and to take
such other actions as may be necessary or desirable in order to consummate or
implement expeditiously the terms of this Letter Agreement.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to me. The other copy is for your files. By signing below, you acknowledge and
agree that you have carefully read this Letter Agreement in its entirety; fully
understand and agree to its terms and provisions; and intend and agree that it
be final and legally binding on you and the Company. This Letter Agreement shall
be governed and construed under the internal laws of the State of Delaware and
may be executed in several counterparts.

            Very truly yours,
      /s/ SCOTT BONTEMPO       Name:   Scott Bontempo      Title:   Senior Vice
President, Human Resources     

Agreed and Accepted:
/s/ GEORGE BURNETT          
George Burnett

 